The evidence sufficiently supports the verdict. The recovery was for plaintiff’s commissions earned in his employment by defendant as a licensed broker to produce a buyer for his residence property. .The evidence sustains a finding that plaintiff produced a buyer ready, able, and willing to buy upon price and terms satisfactory to defendant. The fact that the parties agreed that the date of closing and delivery of possession would be when defendant had found another satisfactory place of abode was a sufficient meeting of their minds upon that feature of the terms of sale, to render the broker’s commissions earned, such *849event having occurred within a reasonable time after the arrangement was made. Judgment and order affirmed, with costs. Heffeman, Brewster, Foster and Lawrence, JJ., concur; Hill, P. J., dissents, and votes to reverse and for a new trial.